DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/6/2022, 8/24/2021, 6/24/2021 and 10/27/2020 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are unclear in that they recite “a driven portion, which is provided more on one end side than a rotation axis …; and a fitting portion, which is provided more on another end side than the rotation axis”.  The italicized portion appears to convey a meaning lost in translation from Japanese to English.  As best understood by the Office the drive portion is opposite the fitting portion.  It is unclear if they are radially opposite or axially opposite. 
Claims 7-8 are unclear for their dependence from claims 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Numakura JP 5824821 in view of Grissom WO2008157109 and Reinicke US 7481415.
Regarding claim 1, Numakura discloses a centrifugal compressor (turbocharger), comprising: 
an impeller (6); 
a main flow passage (12) formed on a front surface side of the impeller (Fig. 4A); 
a movable member (16) which is movable (sliding type, [0036]) between a first position and a second position (on-off), 
the first position (“on”, allowing flow through 15) being a position at which an opening degree of an auxiliary flow passage (15) arranged more on an outer diameter side than the main flow passage (Fig. 4) becomes a first opening degree, 
the second position (“off”, blocking flow through 15) being a position at which an opening degree of the auxiliary flow passage becomes a second opening degree smaller than the first opening degree (inherent in “on-off” type valves), and 
an actuator ([0033]).
However, it does not teach that the actuator is a linear actuator configured to drive the movable member in a rotation axis (i.e. linear) direction of the impeller.
Grissom teaches a turbocharger comprising a movable member (valve 102) and link members (136, 138). Because both Numakura and Grissom both teach a sliding valve it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to replace the sliding valve as taught by Numakura by simply substituting in the sliding valve and link members as taught by Grissom in order to achieve the predictable result of a valve linearly movable along the rotational axis between two positions. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B). 
However, the combination does not teach that the actuator is a linear actuator.
Reinicke teaches an actuator that is a linear actuator (10) configurable to move a valve (52) between two positions (col. 3 ln. 1-6).  Because both Numakura and Reinicke both teach actuators for a sliding valve it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to replace the actuator as taught by Numakura by simply substituting in the linear actuator as taught by Reinicke in order to achieve the predictable result of linearly actuating a valve between two positions. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 2, Reinicke further teaches that the linear actuator (10) comprises a linear solenoid (24 and 26) including a permanent magnet (22).
Regarding claims 3 and 4, Grissom further teaches a link member (Grissom, 136 and 138) including: 
a driven portion (cylindrical boss with through hole, Fig. 2), which is provided more on one end side than a rotation axis (Fig. 2), and is configured to be driven by the linear actuator (via the through hole); and 
a fitting portion (Fig. 2), which is provided more on another end side than the rotation axis; 
an engagement member (Fig. 2) provided to the fitting portion; and 
an engagement portion (Fig. 2), which is provided to the movable member (102), and with which the engagement member is to be engaged (Fig. 2).

    PNG
    media_image1.png
    470
    462
    media_image1.png
    Greyscale

Regarding claims 5-8, Numakura further discloses a wall portion (11) configured to define the main flow passage (12) and the auxiliary flow passage (15).  And, Grissom further teaches that the movable member (102) comprises a blocking plate (124), which is provided in the auxiliary flow passage (per Numakura), and is slidable in a rotation axis direction of the impeller  (defined by the impeller rotational axis) along the wall portion (Figs. 4-6 showing axial/linear movement).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745